Citation Nr: 9904364	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  91-11 548	)	DATE      
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's son




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from October 1945 to April 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appellant and the veteran's son testified before a 
traveling panel of the Board in February 1991.  One of those 
panel members, John J. Castellot, Sr., M.D., is no longer 
with the Board.  In June 1991 and October 1992 the Board 
remanded the case to the RO for additional development.  Most 
recently, the RO returned the case to the Board in November 
1998.  

The appellant, who is the veteran's widow, is claiming 
entitlement to service connection for the cause of the 
veteran's death.  She contends that the veteran's fatal 
esophageal cancer with metastases to the liver and lungs was 
caused by exposure to ionizing radiation during atmospheric 
nuclear weapons testing, witnessed while aboard ship.  At the 
hearing in February 1991, the appellant testified that she 
did not know the name of the nuclear test series in which the 
veteran participated.  In the October 1992 remand, the Board 
requested that the RO obtain radiation dose information for 
the veteran from the Defense Nuclear Agency (now the Defense 
Special Weapons Agency (DSWA)).  In its remand, the Board 
pointed out that the claims folder includes service records 
showing the veteran's history of assignments and that an 
abstract of service is filed in the service medical records 
within the claims file.  The Board notes that in its June 
1997 letter requesting information concerning the veteran's 
possible radiation exposure, the RO specified that the 
possible exposure would have taken place during the 
occupation of Japan following World War II and did not make 
clear the appellant's contention that the veteran was exposed 
to radiation during atmospheric nuclear weapons testing, 
witnessed while aboard ship.  

In its response to the RO, dated in August 1997, DSWA 
addressed only the American occupation of Hiroshima and 
Nagasaki from August 6, 1945, through July 1, 1946, as 
defined by VA regulations.  DSWA stated that historical 
records did not document the veteran's participation in the 
American occupation of Japan during the defined occupation 
period.  DSWA further stated that available records did not 
document the veteran's location or movement from June 7 to 
July 4, 1946, and stated that its research would be continued 
if the appellant could provide documentation of the veteran's 
assignment and location for the missing period.  DSWA 
requested that the RO forward a copy of its reply to the 
appellant.  There is no indication that this was done.  

As additional information should be requested from DSWA, the 
case must be returned to the RO.   

The appellant's alternative argument is that a lung condition 
that originated in service caused, contributed to or hastened 
the veteran's death.  Service medical records do show that 
there were abnormal findings in the lungs on chest X-rays.  
Reports of chest X-rays in October 1988, at the time of the 
diagnosis of the veteran's esophageal cancer, also show 
abnormal lung findings.  The certificate of death states that 
veteran died in May 1989 and lists the immediate cause of 
death as respiratory arrest due to metastatic 
gastroesophageal carcinoma due to adenocarcinoma - lung and 
liver metastases.  The record as it now stands does not, 
however, include medical evidence relating any lung 
disability that originated in service to the veteran's death 
in 1989.  The RO should advise the appellant that in order to 
present a well-grounded claim under the provisions of 
38 U.S.C.A. § 5107(a), she must submit competent medical 
evidence of a nexus between an in-service injury or disease 
and the veteran's death.  See Epps v. Gober; 126 F.3d 1464 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the appellant 
and request that she provide the names 
and addresses of all health care 
providers who treated the veteran at 
any time between January 1989 and the 
date of his death in May 1989.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
file copies of pertinent records 
identified by the appellant.  
2. The RO should provide the appellant 
with a copy of the August 1997 letter 
from DSWA and provide her the 
opportunity to furnish any 
documentation she may have as to the 
veteran's assignment and location from 
June 7, 1946, to July 4, 1946.  In 
addition, the RO should provide the 
appellant the opportunity to present 
competent medical evidence concerning 
a relationship between the veteran' s 
lung condition in service and his 
esophageal cancer with metastasis to 
liver and lungs.  
3. Thereafter, the RO should provide DSWA 
with all available information 
concerning the veteran's service 
assignments and request that DSWA 
provide radiation dose information for 
the veteran covering his entire period 
of service.  It should be noted that 
the claims folder includes service 
records showing the veteran's history 
of assignments, along with an abstract 
of service contained in his service 
medical records.  Upon receipt of the 
requested information from DSWA, the 
RO should determine whether the 
veteran participated in a "radiation-
risk activity" as defined by 
38 U.S.C.A. § 1112(c) (West 1991 & 
Supp. 1998) and 38 C.F.R. § 3.309(d) 
(1998) and should also determine 
whether the veteran was exposed to 
radiation during service.  Unless it 
is determined that the veteran 
participated in a "radiation-risk 
activity", the RO should undertake 
any other development required under 
38 C.F.R. § 3.311 (1998).  
4. Thereafter, the RO must review the 
claims file and ensure that all 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.  
5. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate entitlement to 
service connection for the cause of 
the veteran's death, including 
consideration of the contention that a 
lung condition in service caused, 
contributed to or accelerated the 
veteran's death, and the additional 
contention that the veteran's fatal 
cancer was due to exposure to ionizing 
radiation in service.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and the appellant and her 
representative should be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is otherwise notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	B. KANNEE	THOMAS J. DANNAHER


		
	SHANE A. DURKIN

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  





- 2 -


